DETAILED ACTION
This Office Action is in response to the filing of an amendment on 3/04/2021. As per the amendments, claim 1 has been amended, and no claims have been added or cancelled. Thus, claims 1-17 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10, and 14-16 are rejected under 35 U.S.C. 103 as obvious over Dunne et al. (US Pub. 2012/0090603; hereinafter Dunne ‘603) in view of Dunne (US Pat. 9,550,025; hereinafter Dunne ‘025) in view of Hochrainer et al. (US Pat. 6,223,933).
Regarding claim 1, Dunne ‘603 discloses a drug delivery device (see device/ inhaler 110 in Figs. 5-6) for a liquid containing a drug in solution or suspension (see [0103] lines 1-3) comprising:, a cartridge (cartridge 100 in Figs. 5-6) comprising a collapsible and/or compressible container having a variable volume with the liquid as content (storage means 102 which holds liquid 103 in Figs. 5-6; see [0063] where the storage means is collapsible/ flexible and thus varies its volume), a mechanism operable to compress the container to urge a reduction in the 
Dunne ‘603 does not have a detailed description of a mechanism that is operable to collapse and/or compress the container to urge a reduction in the variable volume of the compressible container and concurrently to pressurize the content during withdrawal of the content from the container. 
Dunne ‘025 teaches a similar inhalation device for pressurizing a liquid into an aerosol, where there is a mechanism that is operable to collapse and/or compress the container (see Fig. 44 where a spring 1003 and ram 1121 are part of the mechanism that compresses on a container 1002) to urge a reduction in the variable volume of the compressible container (see Fig. 44 where the ram 1121 presses against and compresses the container 1002 to reduce its volume as liquid is expelled from the device) and concurrently to pressurize the content during withdrawal of the content from the container (see Fig. 44 where the movement of the ram 1121 via spring 1003 provides force which puts the liquid 1010 under pressure such that it is pressurized during the time period which it is expelled from the container). This mechanism is contained within a rigid container 1001 in Fig. 44 (analogous to the rigid container 101 in Dunne ‘603), with the rigid container further having a compressible container within it for storing the liquid to be pressurized (1002 in Fig. 44).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressurization mechanism and cartridge (Dunne ‘603; see rigid cartridge 100 in Fig. 6 pressurized by the gas in space 105) of 
The modified Dunne device does not have a detailed description of where the mechanism is adapted to compensate the pressure within the cartridge to decrease pressure within the container to an atmospheric pressure after release and nebulization of the dose of the content.
However, Hochrainer teaches a similar device for dispensing a liquid in a pressurized container, where the pressurization mechanism is adapted to compensate the pressure within the cartridge to decrease pressure within the container to an atmospheric pressure after release of the content (see Figs. 1a-1b where an inner container 2 contains the liquid to be dispensed, and outer container 1 container gas under pressure to push the liquid out of the inner container, and where straight channel 7 is part of the pressurization mechanism which connects the outer container to the outside (atmosphere) in order to compensate the pressure between the inner and outer container so that the fluid can still be easily removed after pressure between the container has been reduced (see Col. 1 lines 13-25).

Regarding claim 2, the modified Dunne device has everything as claimed, including that the mechanism includes a movable piston within a cylinder (Dunne ‘603; see Figs. 5-6 piston 155; see also [0128] lines 1-11).
Regarding claim 4, the modified Dunne device has everything as claimed, including that the container is a collapsible bellows or bag (Dunne ‘603; see storage means 102 in Figs. 5-6; see also [0081] lines 3-4).
Regarding claim 5, the modified Dunne device has everything as claimed, including that the mechanism is actuated when the drug delivery device is cocked (Dunne ‘603; see [0041] lines 1-3, [0129] lines 1-18, and [0149] lines 10-26 where the mechanism cocks the cartridge; see also [0101] lines 1-3 and [0113] lines 1-8 where the cocking of the mechanism is the tensioning which draws the liquid).

The modified Dunne ‘603 device does not explicitly have where the mechanism comprises an air spring. 
However, Dunne ‘025 further teaches an embodiment where the mechanism for providing a compressive force on the liquid medicament is an air spring (see Fig. 15 where the second collapsible bellows 37 contains compressible gas 31 which is able to compress and decompress as an air spring to expel the liquid in bellows 2, along with hole and plug 35 for refilling the air in bellows 37; see also Col. 13 lines 11-22).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring mechanism for compressing the liquid in the modified Dunne ‘603 device with the additional bellows that acts like an air spring as taught by Dunne ‘025 as it would be a simple substitution of one spring compression mechanism for another to yield the predictable result of applying a compressive spring force onto a collapsible container of liquid medicament. 
Regarding claim 7, the modified Dunne device has an air spring that comprises an air cavity in which air is compressed (Dunne ‘025; see Fig. 15 where the air spring is bellows 37 which is compressed) when the drug delivery device is cocked (Dunne ‘025; see Col. 13 lines 11-22 and Fig. 15 where the cocking of the device to release the liquid medicament occurs when the bellows 37 is compressed), and in which air is expanded when the drug delivery device is released (Dunne ‘025; see Fig. 15 and Col. 13 lines 11-22 where the bellows 37 receives air from 
Regarding claim 8, the modified Dunne device has everything as claimed, including that the mechanism comprises a valve (Dunne ‘603; valve 121 in Figs. 5-6) and/or an air leakage pathway (Dunne ‘025; the plug and hole 35 in Fig. 15 which acts as an air leakage pathway) associated with the air spring (Dunne ‘025; see Fig. 15 where the plug and hole 35 are used to allow air into the bellows 37, which is the air spring) such that the air spring pressurizes the content temporarily during withdrawal of the content (Dunne ‘025; see Col. 13 lines 11-22 and Fig. 15 where the bellows 37 only compresses the liquid when it is to be withdrawn from  the device, and thus is a temporary state that occurs before the bellows refill on air).
Regarding claim 10, the modified Dunne device has everything as claimed, including that the mechanism pushes a cartridge plunger or piston when the drug delivery device is cocked (Dunne ‘603; piston 155 in Figs. 5-6 which is pushed up and down, part of which happens during the cocking or tensioning of the piston as seen in [0113] lines 1-8).
Regarding claim 14, the modified Dunne device has everything as claimed, including that the cartridge and the mechanism form a cartridge assembly (Dunne ‘603; see Figs. 5-6 where cartridge 100 with pump 117 and control means 133 and their associated components forms a cartridge assembly). 
Regarding claim 15, the modified Dunne device has everything as claimed, including that the drug delivery device is or forms a nebulizer (Dunne ‘603; device/ inhaler 110 in Figs. 5-6).

Claims 3, 9, 11-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dunne ‘603 in view of Dunne ‘025 in view of Hochrainer as applied to claims 1, 2, 7, 8, and 10, respectively, and further in view of Dunne ‘603.
Regarding claim 3, the modified Dunne device has a piston and a cylinder (Dunne ‘603; piston 155 and the cylinder surrounding it in Figs. 5-6). 
The modified Dunne device does not have a detailed description that at least one of a piston or cylinder comprises a coating in order to reduce friction between the piston and the cylinder. 
However, Dunne ‘603 teaches an embodiment where a piston and a cylinder that is part of the cartridge (adapter 143 and control member 145 in Figs. 11-12 as an embodiment of control means 133, where the adapter is cylindrically shaped and moves up and down like a piston and acts as a ratchet mechanism with toothing 147 and protrusion 144), and where the piston and cylinder have a coating to reduce friction between them (see [0166] lines 1-6, where 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control means (Dunne ‘603; 133 in Figs. 5-6) of the modified Dunne device to be the lubricated ratchet mechanism (Dunne ‘603; adapter 143 with control member 145 having protrusion 144 and toothing 147 in Figs. 11-12) as taught by Dunne ‘603, as it would be a simple substitution of one disclosed embodiment for the control means for another to reduce wear and tear of frictional surfaces during use.
Regarding claim 9, the modified Dunne device has a valve. 
The modified Dunne device does not explicitly have that the valve is arranged within the air leakage pathway and/or controls an air flow through the air leakage pathway. 
However, Dunne ‘603 teaches an embodiment where the control means 133 is a bellows (bellows 135 in Fig. 9) that has a valve (aeration valve 138 in Fig. 9) and an air leakage pathway (defined by venting opening 136, aeration opening 139, and venting hole 140 in Fig. 9), where the valve is located at least partially in the air pathway formed and controls the air flow based on whether it is opened or closed (see Fig. 9 where valve 138 controls how much air can go through the venting opening 136, aeration opening 139, and venting hole 140 based on whether or not the valve is open or closed) in order to expedite expansion of the bellows (see [0151] lines 1-3). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control means (Dunne ‘603; 133 in Figs. 5-6) of the modified Dunne device to be the bellows with a valve and air leakage pathway 
Regarding claim 11, the modified Dunne device has a mechanism with a cartridge piston for pressurizing liquid (Dunne ‘603; see piston 155 in Figs. 5-6). 
The modified Dunne device does not explicitly have that the mechanism has a unidirectional friction engagement for pushing the cartridge plunger or piston and pressuring the liquid. 
However, Dunne ‘603 teaches an embodiment where the control means is a frictional adapter (adapter 143 with protrusion 144 to interface with toothing 147 of arms 146 in Figs. 11-12) that has a unidirectional friction engagement for pushing the piston to pressurize the liquid (see [0163] lines 3-11; [0165] lines 1-4; and [0166] lines 1-5 where the adapter 143 and control member 145 in Figs. 11-12 form a ratchet mechanism where protrusion 144 and toothing 147 have a unidirectional frictional engagement which presses against the cartridge 100 and thus against the piston 155 to open valve 106, providing some amount of pressure to the liquid).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control means (Dunne ‘603; 133 in Figs. 5-6) of the modified Dunne device to be a ratchet mechanism with a unidirectional friction engagement (Dunne ‘603; adapter 143 with control member 145 having protrusion 144 and toothing 147 in Figs. 11-12) as taught by Dunne ‘603, as it would be a simple substitution of one 
Regarding claim 12, the modified Dunne device has that the mechanism comprises a friction element (Dunne ‘603; piston 155 in Figs. 5-6, which has some amount of friction).
The modified Dunne device does not have a detailed description that the friction element comprises a ball for acting on a piston when the delivery device is cocked.
However, Dunne ‘603 teaches a valve mechanism to be used with the pressure chamber that has a friction element comprising a ball for acting on a piston (see non-return ball valve 161 in Fig. 3 which cooperates with cylinder 157 and piston 155 and thus has some amount of friction between the surface of the ball and the surfaces of cylinder 157 and piston 155), and acts on the device when the device is cocked (see [0087] lines 1-10 where the non-return ball valve prevents liquid from going back to the container when in a tensioned or cocked state).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-return valve (Dunne ‘603; non-return valve 121 in Figs. 5-6) of the modified Dunne device to be a ball valve (Dunne ‘603; 161 in Fig. 3) as taught by Dunne ‘603, as it would be a simple substitution of one embodiment of disclosed non-return valve for another to yield the predictable result of preventing fluid from flowing back down to the container (Dunne ‘603; see [0086] lines 1-3). 
Regarding claim 13, the modified Dunne device has a mechanism. 
The modified Dunne device does not explicitly have that the mechanism comprises a ratchet engagement to prevent the container from expanding after collapsing while the drug delivery device is cocked. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control means (Dunne ‘603; 133 in Figs. 5-6) of the modified Dunne device to be a ratchet mechanism (Dunne ‘603; adapter 143 with control member 145 having protrusion 144 and toothing 147 in Figs. 11-12) as taught by Dunne ‘603, as it would be a simple substitution of one disclosed embodiment for the control means for another to reduce wear and tear of frictional surfaces during use. 
Regarding claim 17, the modified Dunne device has a valve. 
The modified Dunne device does not explicitly have that the valve is arranged within the air leakage pathway and/or controls an air flow through the air leakage pathway. 
However, Dunne ‘603 teaches an embodiment where the control means 133 is a bellows (bellows 135 in Fig. 9) that has a valve (aeration valve 138 in Fig. 9) and an air leakage pathway (defined by venting opening 136, aeration opening 139, and venting hole 140 in Fig. 9), where the valve is located at least partially in the air pathway formed and controls the air flow based on whether it is opened or closed (see Fig. 9 where valve 138 controls how much air can go through the venting opening 136, aeration opening 139, and venting hole 140 based on 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control means (Dunne ‘603; 133 in Figs. 5-6) of the modified Dunne device to be the bellows with a valve and air leakage pathway (Dunne ‘603; see bellows 135 with valve 138, venting opening 136, aeration opening 139, and venting hole 140 in Fig. 9) as taught by Dunne ‘603 as it would be a simple substitution of one disclosed control means embodiment for another (Dunne ‘603; see [0146]-[0147] where the bellows 135 is an embodiment of control means 133) which would expedite expansion of the bellows (Dunne ‘603; see [0151] lines 1-3). 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record. Specifically, newly applied reference Hochrainer teaches the compensation of pressure within the cartridge to atmosphere. 
Applicant argues on pages 6-7 of the arguments that 1) the applied Dunne ‘603 and Dunne ‘025 references do not compensate the air pressure within the container to atmosphere as they are permanently pressurized, and 2) that the mechanism cited in the prior art does not collapse the compressive container and concurrently pressurize the content during withdrawal, as the container of Dunne ‘603 is rigid and is a pre-pressurized cartridge. In response to 1), the argument is rendered moot in light of the applied Hochrainer reference, which teaches a pressure compensation to atmosphere and detailed motivation as to why the inclusion would 
Thus, the rejections hold. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shekalim (US Pat. 6,736,796) teaches a similar device for expelling fluid from a device, where an air spring is used to pressurize the liquid (see Fig. 8), and Lee et al. (US Pat. .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW D ZIEGLER/Examiner, Art Unit 3785       

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785